


SEPARATION AGREEMENT AND GENERAL RELEASE
This SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”), dated as of
April 30, 2015, is entered into by and between CHC Helicopter Support Services
(US) Inc. (the “Company” and, together with CHC Group Ltd. and their respective
subsidiaries, the “Company Group”), and the undersigned, Juan Gallo (each
individually a “Party,” and, collectively, the “Parties”).
RECITALS
A.    The undersigned currently serves as Senior Vice-President, Human Resources
of the Company.
B.    The undersigned and the Company have mutually agreed that, effective May
31, 2015 (the “Separation Date”), the undersigned’s employment with the Company
will terminate.
C.    The undersigned and the Company have agreed that termination of the
undersigned’s employment with the Company on the Separation Date shall be
treated as a termination “without cause” for purposes of the applicable
compensatory agreements to which the undersigned and any member of the Company
Group are parties and for purposes of the benefits plans of the Company Group in
which the undersigned participates.
D.    By entering into this Agreement (and not revoking the release of claims
contained herein (the “General Release”)) or in the Reaffirmed Release (as
defined below), the undersigned and the Company desire to specify, as well as
settle and conclude, all of the undersigned’s rights and obligations in
connection with his employment with the Company Group and the termination
thereof and under the Employment Agreement between the Company and the
undersigned, as amended as of January 4, 2015 (the “Employment Agreement”).
AGREEMENT
NOW, THEREFORE, the Parties agree as follows:




--------------------------------------------------------------------------------




1.
General Release of Claims

I, Juan Gallo, on behalf of myself and my heirs, executors, administrators and
assigns hereby release, acquit and forever discharge (i) the Company Group, (ii)
Clayton, Dubilier & Rice, LLC and First Reserve Management L.P. and the
investment vehicles which are directly or indirectly managed by either Clayton,
Dubilier & Rice, LLC or First Reserve Management L.P., and those entities which
hold a direct and/or indirect interest in CHC Group Ltd. and which serve as the
general partner or managing member of any such vehicles or of the general
partner or managing members of such vehicles, (iii) the officers, directors,
agents, servants, executives, employees, members and stockholders or equity
holders of any of the foregoing, (iv) the predecessors, successors, and assigns
of any of the foregoing (both individually and in their official capacities) and
(v) any and all employee pension benefit or welfare benefit plans of the Company
Group (all of the foregoing, collectively, the “Company Released Parties”) from
any and all covenants, contracts, claims, charges, liabilities, demands, causes
of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed (other than any
claim, whether now or in the future, for indemnification I may have as a result
of any third party action against me based on my employment with the Company
Group) existing or claimed to exist now or in the future against any Company
Released Party, arising out of or in any way related to agreements, events, acts
or conduct at any time prior to the date I execute this General Release,
including, but not limited to:
(A)    all such claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of my
employment, including, but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; and
(B)    claims pursuant to any federal, state or local law or cause of action,
including, but not limited to, the federal Civil Rights Act of 1964, as amended,
the federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”),
the Older Workers Benefit Protection Act, the federal Employee Retirement Income
Security Act of 1974, as amended, the federal Americans with Disabilities Act of
1990, the California Fair Employment and Housing Act, as amended, the New York
City Human Rights Law, as amended, the Massachusetts Fair Employment Practices
Law, as amended, the South Carolina Human Affairs Law, as amended, tort law,
contract law, wrongful discharge, discrimination, fraud, defamation, emotional
distress, breach of the implied covenant of good faith and fair dealing, libel,
slander, invasion of privacy, or violation of any common law duty owed to me;
provided, however, that nothing in this Section 1 shall be construed in any way
to:

2

--------------------------------------------------------------------------------




(1)    release or waive my right or claim to any payment or benefit set forth in
this Agreement;
(2)    release or waive the Company Group from its obligation to indemnify me
pursuant to the Company’s indemnification obligation pursuant to applicable law
or any directors’ and officers’ liability insurance currently in effect and
subject to its terms and conditions;
(3)    release any claim by me against the Company Group under the Older Workers
Benefit Protection Act relating to the validity or enforceability of this
General Release or this Agreement;
(4)    release or waive any claim by me based upon events that occur after the
date I execute this General Release; or
(5)    prohibit me from exercising any non-waivable right to file a charge with
the United States Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”), or any other government agency, or to
participate in an investigation or proceeding conducted by the EEOC or other
such agency (provided, however, that I shall not be entitled to recover any
monetary damages or to obtain non-monetary relief in any proceeding under ADEA
or other civil rights statute).
I further agree, promise, and covenant that, to the maximum extent permitted by
law, neither I, nor any person, organization, or other entity acting on my
behalf has filed or will file, charge, claim, sue, or cause or permit to be
filed, charged, or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary, or other relief) against any of the Company
Released Parties involving any matter occurring in the past, or involving or
based upon any claims, demands, causes of action, obligations, damages, or
liabilities, in each case which have been released in this General Release. I
also acknowledge that the consideration given under this Agreement for the
waiver and release of all claims hereunder is in addition to anything of value
to which I was already entitled.
I hereby represent that (a) I have been paid all compensation owed and for all
hours worked, except for any compensation or benefits to be paid to me under the
terms of this Agreement, (b) I have received all the leave and leave benefits
and protections for which I am eligible, pursuant to the federal Family and
Medical Leave Act, the California Family Rights Act, any Company policy or
applicable law, (c) I have not suffered any on-the-job injury or illness for
which I have not already filed a workers’ compensation claim and (d) I am not
aware of any fraud or wrongdoing by any member of the Company Group and have not
been retaliated against for reporting any allegations of fraud or other
wrongdoing.
I have been given forty-five (45) days to review this General Release and have
been given the opportunity to consult with legal counsel, and I am signing this
Agreement

3

--------------------------------------------------------------------------------




knowingly, voluntarily, and with full understanding of its terms and effects,
and I voluntarily accept the severance payments and benefits provided for herein
for the purpose of making full and final settlement of all claims released
above. If I have signed this Agreement prior to the expiration of the forty-five
(45) day period, I have done so voluntarily. I also understand that I have seven
(7) days after executing this Agreement to revoke this General Release, and that
this General Release shall not become effective if I exercise my right to revoke
my signature within seven (7) days of execution. If I elect to revoke this
General Release during the revocation period, this Agreement shall be void and
of no effect in its entirety. However, I understand that the termination of my
employment shall still be effective.
I further understand and agree that, as a condition to the receipt of the
payments and benefits set forth in in this Agreement, I will, at the close of
business on the Separation Date, reaffirm the General Release by signing and
delivering the letter attached as Exhibit A to this Agreement (the “Reaffirmed
Release”).
2.
Severance Pay and Termination Benefits. Subject to the undersigned’s execution
of this Agreement, his execution and delivery of the Reaffirmed Release on the
Separation Date and his non-revocation of both the General Release and the
Reaffirmed Release, the undersigned shall be entitled to the following payments
and benefits by reason of his termination of employment and the foregoing:

(a)
Severance Payment. The Company shall pay the undersigned a severance payment of
$1,387,500 (the “Severance Payment”), of which (i) $231,250 will be paid on the
first payroll date occurring after the sixtieth (60th) day following the
Separation Date and (ii) $1,156,250 will be paid over a ten (10) month period,
in substantially equal installments, on the Company’s regular payroll dates
beginning in the first month after the sixtieth (60th) day following the
Separation Date.

(b)
Health Benefits. Provided the undersigned properly elects to receive
continuation coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1986, until the eighteen (18) month anniversary of
the Separation Date, the Company will provide for his continued medical, dental
and vision coverage in the Company Group’s plans, consistent with the payments
required by other senior executives for such coverage during such period.
Notwithstanding the foregoing, the undersigned’s entitlement under this Section
2(b) will cease on such date that the undersigned becomes eligible to receive
health insurance coverage from another group health plan due to his employment
or services with another entity.

(c)
Equity Award Treatment. The undersigned currently holds 54,645 unvested
time-based restricted stock units of CHC Group Ltd. (“RSUs”). The Company agrees
to cause such steps as are necessary to be taken such


4

--------------------------------------------------------------------------------




that, as of the Separation Date, all unvested RSUs will vest. The undersigned
acknowledges that net settlement will not be available to him as a means of
satisfying his withholding taxes in respect of the RSUs, and that, to the extent
permitted by applicable law, the Company may withhold the amount of such taxes
from the other payments to be made under this Agreement.
(d)
Clawback. Notwithstanding anything herein to the contrary, in the event that CHC
Group Ltd.’s Board of Directors determines in good faith and on the advice of
outside counsel that, during the term of his employment with the Company, the
undersigned engaged in an act or omission constituting fraud, breach of
fiduciary duty, dishonesty, misappropriation, gross negligence or other willful
misconduct that contributed to material damage to the Company Group’s property
or business or if the undersigned materially breaches Section 3(d), (i) the
undersigned’s rights to the Severance Payment, continued health benefits and
RSUs shall be nullified and become void and (ii) to the extent that any portion
of the Severance Payment has already been paid to the undersigned (a “Clawback
Amount”), the undersigned agrees to promptly reimburse the Company for the
Clawback Amount, and until the undersigned repays such amount to the Company the
Clawback Amount shall be a debt due and owing from the undersigned to the
Company.

3.
Additional Agreements. The Company and the undersigned further understand and
agree as follows:

(a)
Accrued Payments/Notice Pay. On the next regular payroll date following the
Separation Date, the Company shall pay the undersigned all of the undersigned’s
earned base salary and accrued but unused vacation through the Separation Date
payable in accordance with Company policy. The undersigned acknowledges and
agrees that he will not be paid an annual bonus in respect of the Company’s
fiscal years ending April 30, 2015 or April 30, 2016.

(b)
Company Group Employee Benefits. The Company shall pay the undersigned the
vested benefits under the employee benefit plans of the Company Group to which
he is entitled as a former employee; provided, that, for the avoidance of doubt,
the benefits set forth in Section 2 are in lieu of, and not in addition to, any
severance or termination benefits payable under any plan or arrangement
sponsored or agreed to by the Company or any other member of the Company Group.

(c)
Company Property. To the extent that the undersigned has not already done so, no
later than the Separation Date, the undersigned shall return to the Company all
documents (and all copies thereof) and other property


5

--------------------------------------------------------------------------------




belonging to the Company Group that the undersigned has in his possession or
control, including, without limitation, all files, correspondence, email,
equipment (including, but not limited to, computers, smartphones, and servers),
credit cards, entry cards, identification badges and keys, and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company Group (and all reproductions thereof in whole or in part).
Notwithstanding the foregoing, the undersigned may retain the iPad, iPhone 6 and
Lenovo ThinkPad computer that were made available by the Company for his use
while employed (except that the undersigned shall be fully and solely
responsible for any fees, expenses or other charges relating to these devices
that arise after the Separation Date), after first delivering these devices to
the Company and providing the Company with the opportunity to copy and erase
from those devices all data and applications that include property of the
Company Group.
(d)
Survival of Restrictive Covenants. The undersigned hereby confirms that he is in
compliance with the terms and conditions of each of the covenants set forth in
either Section 8 of the Employment Agreement or any of the individual award
agreements executed by the undersigned in connection with the grant of the RSUs
(the “Restrictive Covenants”). As a condition to the payment and receipt of the
Severance Payment, continuation of health benefits and acceleration of the RSUs,
as provided in Section 2, the undersigned agrees that, the Restrictive
Covenants, together with the clawback and forfeiture provisions included in the
Employment Agreement and such individual award agreements that apply in the
event the undersigned materially breaches the Restrictive Covenants, are
incorporated herein by reference and made a part hereof and shall continue to
apply following the execution and delivery of this Agreement and the
undersigned’s termination of employment in accordance with the terms thereof.
Nothing herein precludes the undersigned from (i) disclosing Confidential
Information (as defined in the Employment Agreement) to the extent that such
disclosure is required by law, regulation, subpoena, or court order or (ii)
reporting possible violations of U.S. federal law or regulation to any
governmental agency or entity or making other disclosures that are protected
under the whistleblower provisions of U.S. federal law or regulation.

(e)
Separation. Effective as of the Separation Date, the undersigned shall resign
from the position of Senior Vice President, Human Resources, and from each other
officer, director or executive position held with any member of the Company
Group or any of its affiliates. The undersigned acknowledges that, from and
after the Separation Date, the undersigned shall no longer be authorized to
conduct business on behalf of any member of the Company Group, including but not
limited to entering into contracts


6

--------------------------------------------------------------------------------




on behalf of any member of the Company Group. The undersigned agrees that, as
requested by the Company from time to time, he will execute such other documents
as may be necessary to evidence these resignations.
4.
Cooperation and Assistance. Following the Separation Date, the undersigned shall
furnish such information and assistance to the Company as may be reasonably
required by the Company in connection with any issues or matters of which the
undersigned had knowledge during his employment with the Company; provided,
however, that the Company will use reasonable efforts to schedule such
assistance at a mutually-convenient time taking into account the undersigned’s
employment obligations at such time. Without limiting the foregoing, the
undersigned acknowledges and agrees that his cooperation and assistance
obligations set forth in Section 8 of the Employment Agreement are incorporated
herein by reference and made a part hereof and shall continue to apply following
the execution and delivery of this Agreement and the undersigned’s termination
of employment in accordance with the terms thereof (except to the extent
otherwise required by a regulatory body).

5.
Non-Disparagement.

(a)
The undersigned agrees that he will not, directly or indirectly, disparage or
criticize any Company Released Party or make any statement that is intended to
or would reasonably be expected to damage the business or reputation of any
Company Released Party. Nothing in this Section 5(a) shall be interpreted to
preclude the undersigned from making any truthful statements about the Company
Group or any other Company Released Party in (i) litigation or other legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings) and regardless of whether between the Parties, (ii) to
the extent required or necessary by applicable law or regulation (including
pursuant to SEC rules) or (iii) in response to a disparaging statement by the
Company or any of CHC Group Ltd.’s executive officers or directors.

(b)
The Company agrees that it will not, directly or indirectly, disparage or
criticize the undersigned or make any statement that is intended to or would
reasonably be expected to damage the undersigned’s business or reputation;
provided that it shall not be a violation of this Section 5(b) for the Company
(or any of its or CHC Group Ltd.’s executive officers or directors) to make
reasonable, customary or other appropriate remarks as to the performance of the
Company Group with respect to periods that include the period of the
undersigned’s employment. Nothing in this Section 5(b) shall be interpreted to
preclude the Company Group (including its officers and directors) from making
any truthful statements about the undersigned (i) in litigation or other legal
process, required


7

--------------------------------------------------------------------------------




governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
and regardless of whether between the Parties, (ii) to the extent required or
necessary by applicable law or regulation (including pursuant to SEC rules) or
(iii) in response to a disparaging statement made by the undersigned. The
Company will use reasonable efforts to cause CHC Group Ltd.’s officers and
directors to comply with its obligations under this Section 5(b).
6.
Compliance with Older Workers Benefit Protection Act. In compliance with the
Older Workers Benefit Protection Act (P.L. 101-433), the Company and the
undersigned do hereby acknowledge and agree as follows:

(a)
That the General Release specifically applies to any rights or claims the
undersigned may have against the Company or any party released therein under
ADEA.

(b)
That the General Release does not purport to waive rights or claims that may
arise from acts or events occurring after the date of the undersigned’s
execution of the General Release.

(c)
That the General Release shall be revocable by the undersigned for a seven (7)
day period following the date of the undersigned’s execution of the General
Release by providing a written notice of revocation to the Company’s General
Counsel, and accordingly, this Agreement shall not become effective or
enforceable until the expiration of this seven (7) day revocation period. If the
undersigned elects to revoke the General Release during the revocation period,
this Agreement shall be void and of no effect in its entirety. However, the
termination of the undersigned’s employment shall still be effective.

(d)
In accordance with the requirements of the Older Workers Benefit Protection Act,
the Company has provided the undersigned, as Exhibit B to this Agreement, a list
of the job titles and ages of relevant employees who, as of the date hereof,
have been terminated and offered severance benefits, together with the job
classifications and ages of relevant employees who, as of the date hereof, have
not been terminated and therefore have not been offered severance benefits at
this time.

(e)
That the undersigned has been advised to consult with an attorney prior to
signing this Agreement and has been given a period of forty-five (45) days
within which to consider whether to sign this Agreement and that, if the
undersigned executes this Agreement prior to such forty-fifth (45th) day, the
undersigned acknowledges that he has waived his right to consider during the
remainder of such period.


8

--------------------------------------------------------------------------------




(f)
The undersigned acknowledges that, in deciding whether or not to execute this
Agreement, he has not relied on any representations or statements not set forth
in this Agreement.

7.
Taxes.

(a)
Generally. The undersigned understands and acknowledges that the Company Group
has not provided any advice regarding the tax liability resulting from this
Agreement and that he has been advised to consult with his personal tax advisor
or legal counsel as to the taxability of the Severance Payment and other
benefits provided under this Agreement. The undersigned shall be solely
responsible for taxes imposed on the undersigned by reason of any payments or
benefits provided under this Agreement and all such payments and benefits shall
be subject to applicable federal, state, local and foreign withholding
requirements. Subject to Section 2(c), all payments to be made or benefits to be
provided to the undersigned in accordance with this Agreement shall be made net
of all applicable income and employment taxes required to be withheld from such
payments.

(b)
Section 409A. The intent of the Parties is that payments and benefits under this
Agreement either comply with Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”), or be exempt from the application of Section 409A
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the undersigned and the
Company of the applicable provision without violating the provisions of Section
409A. For purposes of Section 409A (including, without limitation, for purposes
of Treas. Reg. 1.409A-2(b)(2)(iii)), the undersigned’s rights to receive any
installment payments under this Agreement shall be treated as a right to receive
a series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment.
Notwithstanding anything to the contrary in this Agreement, all taxable
reimbursements provided under this Agreement that are subject to Section 409A
shall be made in accordance with the requirements of Section 409A.

8.
Choice of Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware, without regard for any conflict of law
principles. The Parties hereto consent to the jurisdiction of the state and
federal courts of the State of Delaware for all purposes in connection with the
Restrictive Covenants. The Parties hereby irrevocably waive, to the fullest
extent permitted


9

--------------------------------------------------------------------------------




by applicable law, any objection which the undersigned or the Company may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.
9.
Arbitration. Except with respect to the Restrictive Covenants, the undersigned
and the Company agree that any and all disputes, claims, or causes of action, in
law or equity, arising from or relating to this Agreement shall be resolved to
the fullest extent permitted by law, by final, binding, and (to the extent
permitted by law) confidential arbitration before a single arbitrator in the
State of Delaware or another location mutually agreed by the undersigned and the
Company. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. Section 1 et seq., as amended, and shall be administered by the Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with its
then-current Employment Arbitration Rules & Procedures (the “JAMS Rules”). THE
UNDERSIGNED AND THE COMPANY UNDERSTAND AND FULLY AGREE THAT BY ENTERING INTO
THIS AGREEMENT, BOTH THE UNDERSIGNED AND THE COMPANY ARE GIVING UP THE
CONSTITUTIONAL RIGHT TO HAVE A TRIAL BY JURY, AND ARE GIVING UP THE NORMAL
RIGHTS OF APPEAL FOLLOWING THE RENDERING OF A DECISION, EXCEPT AS THE FEDERAL
ARBITRATION ACT AND APPLICABLE FEDERAL LAW ALLOW FOR JUDICIAL REVIEW OF
ARBITRATION PROCEEDINGS. Nothing in this Agreement shall prevent either the
undersigned or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.

10.
Miscellaneous.

(a)
No Party may assign this Agreement without the express written consent of the
other Party, such consent not to be unreasonably withheld.

(b)
The rights and obligations of the Parties under this Agreement may be amended,
modified, waived or discharged only with the written consent of the Party in any
way affected by the amendment, modification, waiver or discharge.

(c)
This Agreement shall be binding on, and shall inure to the benefit of, the
Parties to it and their respective heirs, legal representatives, successors and
permitted assigns.

(d)
If any provision in this Agreement is held invalid or unenforceable for any
reason, the remaining provisions shall be construed as if the invalid or
unenforceable provision had not been included.

(e)
This Agreement (including the General Release and Reaffirmed Release)
constitutes the entire agreement and understanding between the members


10

--------------------------------------------------------------------------------




of the Company Group and the undersigned with respect to the subject matter
hereof and supersedes all prior agreements and understandings (whether written
or oral) between the undersigned and all members of the Company Group relating
to such subject matter.
(f)
All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered by hand or sent by facsimile or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service (i) to the Company, addressed to the attention of the Company Group’s
General Counsel at the Company Group’s headquarters and (ii) to the undersigned,
at the address contained in the records of the Company (which the undersigned
shall update as necessary from time to time). This Agreement may be executed in
counterparts (including via facsimile or .pdf file).

(g)
Each of the Parties represents that it has the requisite legal authority to
enter into this Agreement and to make the promises, representations and
agreements herein.

[Signature Page Follows]

11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the Parties on the dates
indicated below.


JUAN GALLO




/s/ Juan Gallo
     Juan Gallo




Date: April 30, 2015
   
CHC HELICOPTER SUPPORT SERVICES (US) INC.


/s/ Hooman Yazhari          
By: Hooman Yazhari
Title: SVP Legal & Administration


Date: April 30, 2015




12

--------------------------------------------------------------------------------




Exhibit A
May 31, 2015
CHC Helicopter Support Services (US) Inc.
c/o CHC Group Ltd.
190 Elgin Avenue
George Town
Grand Cayman, KY1-9005
Cayman Islands
General Release Reaffirmation
To Whom it May Concern:
Reference is made to the Separation Agreement and General Release, dated as of
April 30, 2015, previously entered into between CHC Helicopter Support Services
(US) Inc. and me (the “Separation Agreement”).
As provided in the Separation Agreement, I hereby restate and again provide you
and each of the Company Released Parties (as defined in the Separation
Agreement) with the release and waiver of claims set forth in Sections 1 and 6
of the Separation Agreement, as of the date hereof (the “Reaffirmed Release”).
I understand that I have seven (7) days after executing this letter to revoke
this Reaffirmed Release, and that this Reaffirmed Release shall not become
effective if I exercise my right to revoke my signature within seven (7) days of
my execution of this letter. If I elect to revoke this Reaffirmed Release during
the revocation period, the Separation Agreement shall become void and of no
effect in its entirety. However, I understand that the termination of my
employment shall still be effective as of the Separation Date.
Sincerely,
Juan Gallo

13

--------------------------------------------------------------------------------




Exhibit B




The table below provides the ages and job titles of: (1) the persons in the
Decisional Unit (defined below) applicable to the undersigned who were selected,
as of the date of this Agreement, for termination of employment and are offered
severance benefits in exchange for signing a release of claims and (2) the
persons in the Decisional Unit applicable to the undersigned who were not
selected, as of the date of this Agreement, for termination of employment and
therefore are not offered severance benefits.


Decisional Unit:
The Decisional Unit applicable to the undersigned consists of: Individuals
employed by the Company Group in the Senior Leadership Team.



Eligibility Factors:
Selections for termination of employment were based upon position, job-related
functions and duties, business needs and skills and qualifications.



Job Title
Age of Eligible Employees
# Selected for Termination
# Not Selected for Termination
Chief Executive Officer
 
 
 
57
1
 
 
 
 
President and Chief Operating Officer




56


1
 
Senior Vice President
 
 
 
47
 
1
55
2
 
57
1
 
59
1
 
 
 
 
 
 
 
 
Vice President
50
 
1
 
53
1
 
 
 
 
 






14